           Case 3:19-cr-00135-JBA Document 75 Filed 03/29/21 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


  UNITED STATES OF AMERICA

                                                          Criminal No. 3:19cr135 (JBA)

           v.

                                                          March 29, 2021

  LUIS NIEVES-FELICIANO



            RULING GRANTING DEFENDANT’S MOTION TO REDUCE SENTENCE


        Defendant Luis Nieves-Feliciano files this motion for a reduction in sentence

requesting that he be able to serve the remainder of his 46-month sentence on home

confinement in light of the COVID-19 pandemic, his medical conditions, and the inadequate

medical care he has received in Bureau of Prisons (BOP) custody. (Def.’s Mem. [Doc. # 60-

1]). The Government opposes release [Doc. # 64], arguing that Mr. Nieves-Feliciano presents

a high risk of recidivism. The Court held a hearing on Defendant’s motion via Zoom on March

1, 2021.

   I.       Background

        On February 3, 2020, Mr. Nieves-Feliciano was sentenced to 46 months imprisonment

after pleading guilty to possession with intent to distribute cocaine, in violation of 21 U.S.C.

§§ 841(a) and (b)(1)(C), and unlawful possession of a firearm by a felon, in violation of 18

U.S.C. § 922(g)(1). (J. [Doc. # 50] at 1.) After his arrest on May 15, 2019, Mr. Nieves-Feliciano

was incarcerated at Wyatt Detention Center, later transferred to MDC Brooklyn, and then to

FCI Schuylkill on January 28, 2021, where he is currently being held. (Def.’s Mem. in Supp. at

1); FIND   AN   INMATE, FEDERAL BUREAU   OF   PRISONS, https://www.bop.gov/inmateloc/ (last

accessed Mar. 29, 2021). Mr. Nieves-Feliciano has served 22 months of his sentence, or just


                                                1
            Case 3:19-cr-00135-JBA Document 75 Filed 03/29/21 Page 2 of 9




over 60 percent of his expected incarceration, and is scheduled for release to home

confinement on August 19, 2022. (Def.’s Mem. at 1.)

          Mr. Nieves-Feliciano seeks compassionate release from prison and an order to serve

the remainder of his sentence on home confinement. (Id.) He maintains that his medical

conditions, including obesity, an unspecified circulatory system disorder, and elevated liver

enzyme levels, coupled with the inadequate care he has been receiving in BOP custody,

create extraordinary and compelling circumstances that justify his release. 1 (Id. at 3-5.)

    II.      Legal Standard

          Defendant moves for release under 18 U.S.C. § 3582(c)(1)(A), which provides that

          the court . . . upon motion of the defendant after the defendant has fully
          exhausted all administrative rights to appeal a failure of the Bureau of Prisons
          to bring a motion on the defendant's behalf or the lapse of 30 days from the
          receipt of such a request by the warden of the defendant's facility, whichever
          is earlier, may reduce the term of imprisonment (and may impose a term of
          probation or supervised release with or without conditions that does not
          exceed the unserved portion of the original term of imprisonment), after
          considering the factors set forth in section 3553(a) to the extent that they are
          applicable, if it finds that . . . extraordinary and compelling reasons warrant
          such a reduction . . . and that such a reduction is consistent with applicable
          policy statements issued by the Sentencing Commission. 2

          On March 26, 2020, the United States Attorney General urged the BOP to “prioritize

the use of your various statutory authorities to grant home confinement for inmates seeking

transfer in connection with the ongoing COVID-19 pandemic,” noting that the health risks



1  Defendant claims that his medical records are inaccurate, with numerous medical
conditions documented in his PSR absent from his medical records and several abnormal
liver enzyme tests labeled as “normal.” (Id. at 3, 6.) Mr. Nieves-Feliciano maintains that these
abnormal liver enzyme results and the discolored extremities he reported are consistent
with liver disease. (Id. at 3.) Despite these symptoms and a nurse practitioner’s
recommendation that Mr. Nieves-Feliciano be referred to a specialist, it is undisputed that
Defendant has not been referred to or seen by a specialist.
2 Incarcerated persons previously could only seek compassionate release upon motion of the

Bureau of Prisons (BOP) which the First Step Act of 2018 amended to permit inmates to seek
relief directly from the courts upon satisfaction of certain administrative exhaustion
requirements.
                                                 2
          Case 3:19-cr-00135-JBA Document 75 Filed 03/29/21 Page 3 of 9




posed by the pandemic likely constitute the “extraordinary and compelling reasons”

required for compassionate release. Att’y Gen. William Barr, Memorandum from the Attorney

General to Direct of Bureau of Prisons at 1 (Mar. 26, 2020).

       In granting authority to the federal courts to decide motions brought under 28 U.S.C.

§ 3582(c)(1)(A), Congress intended to expand, expedite, and improve the process of

sentence reductions under extraordinary and compelling circumstances. 3 United States v.

Brooker, 976 F.3d 228, 234 (2d Cir. 2020). In holding that district courts are not constrained

by § 1B1.13 Application Note 1(D), which makes the BOP “the sole arbiter of whether most

reasons qualify as extraordinary and compelling,” the Second Circuit described the

discretion of federal district courts to consider a wide range of factors in assessing a motion

for a sentence reduction under the First Step Act, including a defendant’s “age at the time of

[the] crime, . . . the injustice of [a] lengthy sentence,” and “the present coronavirus pandemic,”

Id. at 238. 4 Courts therefore may exercise their discretion to determine if the confluence of

all the issues raised in defendants’ motions for release warrants granting them. See also

United States v. McCoy, No. 20-6821, 2020 WL 7050097, at *9 (4th Cir. Dec. 2, 2020) (“In

short, we agree with the Second Circuit and the emerging consensus in the district courts[,]

. . . district courts are empowered . . . to consider any extraordinary and compelling reason

for release that a defendant might raise.”) (internal quotations omitted); United States v.

Jones, 980 F.3d 1098, 1111 (6th Cir. 2020) (“[F]ollowing the Second Circuit's lead, [we hold

that] where incarcerated persons file motions for compassionate release, federal judges may

[] have full discretion to define ‘extraordinary and compelling’ without consulting the policy

statement § 1B1.13.”); United States v. Gunn, No. 20-1959, 2020 WL 6813995, at *2 (7th Cir.



3“Compassionate release is a misnomer” as the modifications to § 3582(c)(1)(A) under the
First Step Act “in fact speak[] of sentence reductions.” Brooker, 976 F.3d at 237.
4 “[T]he only statutory limit on what a court may consider to be extraordinary and

compelling is that rehabilitation alone shall not be considered an extraordinary and
compelling reason.” Id. at 237-38 (emphasis in original) (internal quotations omitted).
                                                3
            Case 3:19-cr-00135-JBA Document 75 Filed 03/29/21 Page 4 of 9




Nov. 20, 2020) (agreeing with the Second Circuit that district courts have full discretion to

define what constitutes “extraordinary and compelling” circumstances).

   III.      Discussion

          The Court must determine whether the Defendant has satisfied the administrative

rights exhaustion requirement, whether Defendant has demonstrated extraordinary and

compelling reasons for a sentence reduction, and whether a sentence reduction is consistent

with the factors set forth in 18 U.S.C. § 3553(a).

             a. Administrative Exhaustion

          On August 17, 2020, the Warden of MDC Brooklyn denied Mr. Nieves-Feliciano’s

request for compassionate release. (Ex. B to Def.’s Mem. [Doc. # 60-3] at 11.) The

Government concedes that Defendant has exhausted his administrative remedies. (Gov.’s

Mem. in Opp. at 5.)

             b. Extraordinary and Compelling Circumstances

          Because of his documented obesity, the Government concedes that Mr. Nieves-

Feliciano has established an extraordinary and compelling health reason that could make

him eligible for release. (Id. at 8.)

             c. Section 3553(a) Factors

          There are several § 3553(a) factors relevant to the analysis of whether the Court

should grant Mr. Nieves-Feliciano a sentence reduction including “the nature and

circumstances of the offense and the history and characteristics of the defendant”; “the need

for the sentence imposed to reflect the seriousness of the offense, to promote respect for the

law, and to provide just punishment for the offense”; “the need for the sentence imposed to

afford adequate deterrence to criminal conduct”; “the need for the sentence imposed to

protect the public from further crimes of the defendant”; and “the need for the sentence




                                               4
          Case 3:19-cr-00135-JBA Document 75 Filed 03/29/21 Page 5 of 9




imposed to provide the defendant with needed educational or vocational training [or]

medical care.” 5

                   i. Nature and Circumstances of the Offense and the History and

                      Characteristics of the Defendant

       Mr. Nieves-Feliciano is a 43-year-old male who pleaded guilty to two nonviolent

offenses—possession with intent to distribute cocaine and possession of a firearm by a

prohibited person—after his arrest for selling drugs out of the liquor store he owned and

operated with his wife. (Presentence Investigation Report [Doc. # 35] at 4-6.) This arrest was

not Mr. Nieves-Feliciano’s first contact with the criminal justice system; since age sixteen, he

has been arrested and convicted thirteen times, including the instant offense. (Id. at 9-13.)

His convictions include second-degree assault, third-degree robbery, assault on a law

enforcement officer, and criminal possession of a gun. (Id.) However, all of Mr. Nieves-

Feliciano’s convictions in the last ten years involve nonviolent drug and firearm offenses,

with his last violent conviction occurring in 2004. (Id.) He has maintained an unblemished

disciplinary record during this incarceration. (Def.’s Mem. at 1.) Although Mr. Nieves-

Feliciano’s conduct seems to be moving in a positive direction in that he has not been

convicted of a violent offense in a decade and has received no disciplinary infractions in

prison, his lengthy criminal history still weighs against early release. See United States v.

Daley, --- F. Supp. 3d ---, 2020 WL 7496469, at *1-*2 (D. Mass. Dec. 21, 2020) (finding that

the defendant’s criminal record spanning more than 33 years and including more than 24

convictions for violent and non-violent offenses weighed against release); United States v.

Whindleton, 2:13-cr-64-NT, 2020 WL 7265844, at *3 (D. Me. Dec. 10, 2020) (finding that the



5 Factors (a)(3) and (a)(4), which ask the Court to assess the kinds of sentences available and

the sentencing range for Defendant’s crime or type of crime, are addressed throughout the
analysis. Since Defendant’s conviction does not have an identified victim and there is no
pertinent policy statement, see Brooker, 976 F.3d at 235, the Court does not consider factors
(a)(5) and (a)(7).
                                               5
          Case 3:19-cr-00135-JBA Document 75 Filed 03/29/21 Page 6 of 9




defendant’s nine separate criminal convictions which involved violence, weapons, and/or

drugs over a period of six years weighed against release).

                   ii. Just Punishment

       Mr. Nieves-Feliciano argues that his current incarceration of 21 months is just

punishment, despite falling short of the Court’s imposed sentence, because the pandemic and

his inadequate access to medical care has rendered his punishment harsher and more

punitive than intended. (See Def.’s Mem. at 20-22.) In support of this contention, Defendant

cites his numerous written requests to the BOP for medical care, including statements that

he is “very concern (sic) for [his] health,” “fear[s] for [his] life,” and is “pleading for [his] life.”

(Id. at 22.) He testified that as a result of restrictions designed to protect inmates and staff

from COVID-19, he has been forced to spend 23 hours a day alone in his prison cell. The

Government does not dispute this characterization. See United States v. Rodriguez, --- F. Supp.

3d ---, 2020 WL 5810161, at *3 (S.D.N.Y. Sept. 30, 2020) (noting that for inmates with

exacerbating health conditions, the threat to inmates’ health coupled with the onerous

lockdowns and other restrictions in response to the pandemic “have made the incarceration

of prisoners far harsher than normal”). See also United States v. Vence-Small, 3:18-cr-31

(JAM), 2020 WL 2214226, at *4 (D. Conn. May 7, 2020) (“A just punishment should not

include an unacceptable risk of exposure to COVID-19 or any potentially lethal disease.”). On

this record, the Court therefore finds that this factor weighs in favor of Mr. Nieves’-Feliciano’s

release to home confinement as his incarceration during the pandemic, particularly as an

inmate with comorbidities, has made his sentence harsher than was anticipated or intended.

                  iii. Deterrence and Public Protection

       The Government argues that releasing Mr. Nieves-Feliciano to home confinement

now would undermine the deterrent goals of his sentence by effectively reducing his

sentence by nearly half and would place the public at risk of harm given his criminal history.

(Gov.’s Mem. at 9.) Mr. Nieves-Feliciano counters that releasing him to home confinement


                                                   6
         Case 3:19-cr-00135-JBA Document 75 Filed 03/29/21 Page 7 of 9




with electronic location monitoring will continue to punish him and hold him accountable.

(Def.’s Mem. at 23.)

       Mr. Nieves-Feliciano’s criminal history is troubling. Even after serving several

separate prison sentences, he continued his criminal activity after release. However, the

violence component of his criminal conduct has subsided. Further, home confinement may

deter criminal conduct. See, e.g., United States v. Cantu, 423 F. Supp. 3d 345, 354-355 (S.D.

Tex. 2019); Woodward v. United States, 469 F. Supp. 3d 499, 502 (E.D. Va. 2020); United States

v. Smith, 2021 WL 619673, at *4-*5 (D. Kan. Feb. 17, 2021); United States v. Moore, 2020 WL

6262323, at *4 (D. Kan. Oct. 23, 2020); United States v. King, 2020 WL 5440324, at *6 (E.D.

Mich. Sept. 10, 2020); United States v. Cannon, 2020 WL 5887341, at *6 (E.D. Mich. Oct. 5,

2020). Empirical research indicates that home confinement, when used as an alternative to

incarceration, “is effective at maintaining public safety and reducing recidivism.” Jessica

Bouchard & Jennifer S. Wong, The New Panopticon? Examining the Effect of Home

Confinement on Criminal Recidivism, 13 Victims & Offenders 589, 603 (2017),

https://doi.org/10.1080/15564886.2017.1392387.

       The Court finds that the deterrence factor is neutral in this case. While Mr. Nieves-

Feliciano has not historically been deterred by incarceration, there does not appear to be any

significant deterrence advantage to continuing to incarcerate Mr. Nieves-Feliciano instead of

placing him on home confinement.

       For similar reasons, the Court also concludes that the public safety factor is neutral

for Mr. Nieves-Feliciano. Although Mr. Nieves-Feliciano’s criminal record suggests a risk of

recidivism, the Government does not offer any explanation as to why the public would be at

greater risk if Defendant is placed on home confinement with electronic location monitoring.

Since Mr. Nieves-Feliciano has maintained a compliant disciplinary record in prison, he is

unlikely to offend while serving the remainder of his sentence at home. Although the risk of




                                              7
         Case 3:19-cr-00135-JBA Document 75 Filed 03/29/21 Page 8 of 9




recidivism is not non-existent, keeping Mr. Nieves-Feliciano incarcerated while at significant

health risk does not appear to reduce that risk.

                 iv. Access to Rehabilitative Services and Medical Care

       Mr. Nieves-Feliciano maintains that he will have access to substantially better medical

care outside of BOP custody for treatment of his diagnosed and undiagnosed medical

conditions. Defendant cites as evidence of inadequate medical treatment the BOP’s faulty

medical records, its refusal to refer him to a specialist as recommended by a nurse

practitioner, and his consistent abnormal laboratory results and other self-reported

symptoms like numbness and discoloration of his extremities. He offers his medical records

from InterCommunity, the clinic from which he received care prior to his incarceration,

which reflect that he had one abnormal liver enzyme reading followed by several normal

readings. He maintains that these records demonstrate that InterCommunity provided

superior care to the BOP because the BOP has not been able to manage his abnormal liver

enzymes as InterCommunity has. Mr. Nieves-Feliciano’s release plan states that he intends

to seek medical care at InterCommunity. The Government disputes that the BOP is providing

inadequate medical care to Defendant, theorizing that Mr. Nieves-Feliciano’s medical issues

could be related to his obesity or anxiety and that there is no evidence that releasing

Defendant will allow him to understand and treat his medical problems.

       In United States v. Williams, 2020 WL 1751545, at *4 (N.D. Fla. Apr. 1, 2020), Judge

Rodgers found that even where a prisoner “received excellent care from the BOP,” that his

medical conditions weighed in favor of release because “a reduction [in] sentence will enable

him to seek, from the doctors and hospitals of his choice, what may be better medical care

than the BOP is obligated or able to provide, particularly given the real threat that COVID-19

poses in the institutional environment.”

       Here, while Mr. Nieves-Feliciano’s condition might be benign, that does not

ameliorate Defendant’s mounting concern that the underlying condition could be serious


                                              8
           Case 3:19-cr-00135-JBA Document 75 Filed 03/29/21 Page 9 of 9




since he has not been able to obtain an evaluation from any specialist while in BOP custody.

Moreover, Defendant’s four letters to the Court express fear and anxiety about the state of

his health, underscoring that his concerns about his medical challenges are sincerely

believed. Releasing Mr. Nieves-Feliciano would permit him to have control over his medical

care, including treatment for anxiety. In light of Mr. Nieves-Feliciano’s documented

comorbidity and unresolved medical issues in the context of the COVID-19 pandemic, the

Court finds this factor to weigh in favor of release.

   IV.      Conclusion

         Mr. Nieves-Feliciano’s medical conditions that place him at risk of severe illness from

COVID-19, unresolved and untreated medical complaints, clear disciplinary record in prison,

having served over 60 percent of his sentence, and the uniquely harsh nature of his present

confinement warrant releasing him to home incarceration. The Court therefore GRANTS

Defendant’s motion for sentence reduction and reduces his sentence to time served. He is to

be released to live with his wife, Jessica Medina, in New Britain, Connecticut, and is required

to serve the first six months in home incarceration, followed by six months of home detention

with electronic location monitoring. Selection of the appropriation technology to be used is

left to the U.S. Probation Office. Mr. Nieves-Feliciano shall self-quarantine for 14 days

following his release.



                                             IT IS SO ORDERED.



                                                /s/

                                             Janet Bond Arterton, U.S.D.J.



                               Dated at New Haven, Connecticut this 29th day of March 2021.




                                                9
